UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6556



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

CURTIS REID,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-92-57-3-P, CA-96-82-3-P)


Submitted:     September 24, 1996          Decided:   October 9, 1996


Before HALL, WILKINS, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Cheryl Johns Sturm, West Chester, Pennsylvania, for Appellant.
Gretchen C.F. Shappert, Assistant United States Attorney, Char-
lotte, North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and
Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110 Stat.

1214. We have reviewed the record and the district court's opinion

and find no reversible error. We hold that Appellant failed to

establish his substantive claim that counsel was ineffective. See
Strickland v. Washington, 466 U.S. 668 (1984); Fields v. Maryland,

956 F.2d 1290, 1297 (4th Cir.), cert. denied, 506 U.S. 885 (1992).

Specifically, we hold that Appellant failed to show that he would

necessarily have been entitled to credit for acceptance of respon-

sibility under United States Sentencing Commission, Guidelines
Manual, § 3E1.1 (Nov. 1991), even if he had pled guilty prior to

trial. Accordingly, we deny a certificate of appealability and

dismiss Appellant's appeal substantially on the reasoning of the

district court. Reid v. United States, Nos. CR-92-57-3-P; CA-96-82-
3-P (W.D.N.C. Mar. 14, 1996). We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2